DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1, (independent claim 17 being substantively similar, Green (US 4,245,434 A) teaches a cultivation floor system (abstract) comprising a cultivation floor (fig. 1) with a watertight basin (10) in which a water-permeable structure is present having a water-permeable top layer (13) on which plant containers are to be placed (fig. 2), which cultivation floor system furthermore comprises an ebb/flood watering installation which is configured to alternately cause a supply of water to the cultivation floor such that a water level in the basin rises and a discharge of water from the cultivation floor such that the water level in the basin falls (figs. 1 and 2), wherein the ebb/flood watering installation comprises: - one or more irrigation lines in the basin (17); - a pump for supplying water to the one or more irrigation lines (21); - a discharge line (20A); - a water storage (15), wherein the pump is configured to draw water from the water storage (fig. 2) and wherein the discharge line is configured to return water discharged from the cultivation floor to the water storage (fig. 2).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647